DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dispensing slit” in claims 6, 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinarti, et al. (“Kinarti”) (U.S. Pat. 10,737,872)  (Previously published as U.S. Pub. 2019/0106264).
	Regarding claim 1, Kinarti discloses a wrist-mounted liquid dispenser (Fig. 10) comprising:
a wristband (51, 52) having an interior cavity with a nozzle slit (56) being formed at said wristband leading to said interior cavity;
a dispenser pouch (90) including a compressible reservoir chamber (seen in annotated Fig. 9D, below) and a dispensing nozzle (seen in annotated Fig. 9D, below) with an orifice formed between said dispensing nozzle and said reservoir chamber, wherein said reservoir chamber is located in said interior cavity, and said dispensing nozzle extends out from the interior cavity through said nozzle slit.

    PNG
    media_image1.png
    437
    800
    media_image1.png
    Greyscale

Regarding claim 2, Kinarti discloses the reservoir is filled with cream.  (col. 1, line 55)
Regarding claim 3, Kinarti discloses that compressible reservoir chamber and said dispensing nozzle are formed by sealing perimeter edges of two flexible sheets of liquid impervious material to each other.  (col. 4, lines 30-33: “the liner comprising upper and lower walls welded together along at least one weld, the weld having a weakened section located for placement opposite the opening”)
Regarding claim 5, Kinarti discloses said compressible reservoir chamber of said dispenser pouch is compacted and inserted into the interior of the wristband through said nozzle slit. (Fig. 9C: between parts 20 of 10 and 12)
Regarding claim 6, Kinarti discloses a dispenser insertion slit (Fig. 9C: between parts 10 and 12) is formed through an end of the wristband opposing an edge having the nozzle slit, said dispenser slit being sized to receive said fluid dispensing pouch therethrough.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinarti, et al. (“Kinarti”) (U.S. Pat. 10,737,872).
Regarding claim 4, Kinarti discloses that dispensing occurs “through an opening by squeezing on the liner to dispense the dispensing substance, the liner comprising upper and lower walls welded together along at least one weld, the weld having a weakened section located for placement opposite the opening.”
It would have been obvious design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the size and shape of the opening based on the desired user squeezing pressure relative to the viscosity of the dispensing substance.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  See MPEP 2144.04 IV. A.
Claim(s) 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinarti, et al. (“Kinarti”) (U.S. Pat. 10,737,872) in view of Harper (U.S. Pat. 7,004,354).
Regarding claim 7, Kinarti discloses a wrist-mounted liquid dispenser (Fig. 10) comprising:
a wristband (51, 52) having an interior cavity with a nozzle slit (56) being formed at said wristband leading to said interior cavity;
a dispenser pouch (90) including a compressible reservoir chamber (seen in annotated Fig. 9D, below) and a dispensing nozzle (seen in annotated Fig. 9D, above) with an orifice formed between said dispensing nozzle and said reservoir chamber, wherein said reservoir chamber is located in said interior cavity, and said dispensing nozzle extends out from the interior cavity through said nozzle slit.
Kinarti discloses a wrist-mounted liquid dispenser (Fig. 10) comprising:
a wristband (51, 52) having an interior compartment, a nozzle slit (56) being formed in an end edge of said wristband to communicate with said interior compartment, a dispenser pouch (90) having a reservoir chamber, and a dispensing nozzle, , said reservoir chamber being located within the interior compartment and where the dispensing nozzle extends out from the wristband through said nozzle slit.
Kinarti is silent in regards to a dispensing chamber or there being a first orifice formed between said dispensing chamber and said reservoir chamber, and a second orifice formed between said dispensing chamber and said dispensing nozzle.
Harper disclosing a dispenser pouch with a reservoir chamber (12) and a dispensing chamber (14), there being a first orifice (17 a/b) formed between said dispensing chamber and said reservoir chamber, and a second orifice (20) formed between said dispensing chamber and a dispensing nozzle (18).  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Harper to modify Kinarti’s pouch with a dispensing chamber and first orifice between the reservoir and dispensing chambers in order to dispense a predetermined amount (dose) of fluid.  (col. 10, lines 4-6)
Regarding claim 9, Kinarti discloses that compressible reservoir chamber and said dispensing nozzle are formed by sealing perimeter edges of two flexible sheets of liquid impervious material to each other.  (col. 4, lines 30-33: “the liner comprising upper and lower walls welded together along at least one weld, the weld having a weakened section located for placement opposite the opening”)
Regarding claim 10, Kinarti discloses that dispensing occurs “through an opening by squeezing on the liner to dispense the dispensing substance, the liner comprising upper and lower walls welded together along at least one weld, the weld having a weakened section located for placement opposite the opening.”
It would have been obvious design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select the size and shape of the opening based on the desired user squeezing pressure relative to the viscosity of the dispensing substance.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  See MPEP 2144.04 IV. A.
Regarding claim 11, Kinarti discloses said compressible reservoir chamber of said dispenser pouch is compacted and inserted into the interior of the wristband through said nozzle slit. (Fig. 9C: between parts 20 of 10 and 12)
Regarding claim 12, Kinarti discloses a dispenser insertion slit (Fig. 9C: between parts 10 and 12) is formed through an end of the wristband opposing an edge having the nozzle slit, said dispenser slit being sized to receive said fluid dispensing pouch therethrough.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinarti and Harper as applied to claim 7 above, and further in view of Powers, et al. (“Powers”)  (U.S. Pub. 2008/0230560).
Regarding claim 8, the Kinarti is silent in regards that the reservoir chamber is adapted to be is filled with a fluid by injecting said fluid into said reservoir chamber through said dispensing nozzle.
Powers discloses a wrist-mounted liquid dispenser with a reservoir chamber (within 551 in Fig. 26a) is filled with a fluid by injecting fluid into the reservoir chamber through a dispensing nozzle (553).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Powers to insert a nozzle (555) into Kinarti’s dispensing nozzle in order to refill (Powers: ¶ [0113]) and reuse the liquid dispenser when emptied.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinarti and Harper as applied to claim 11 above, and further in view of Mock (U.S. Pat. 5,358,144).
Regarding claim 13, Kinarti is silent in regards to a flap extending from the wristband to cover the dispensing slit.  Mock discloses a wrist-mounted liquid dispenser with a flap (22) extending from a wristband (22a, 22b) to cover a dispensing opening (30).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Mock’s cover to protect the dispensing slit from dirt or debris.
Allowable Subject Matter
Claims 14-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 requires a wrist-mounted liquid dispenser comprising: a wrist band made of high resolution printable elastic fabric sewn about a dispensing apparatus whereby printed indicia and coloring is rendered visible thereon, said fabric including a nozzle slit formed therethrough, the dispensing apparatus including a compressible storage pouch with a reservoir chamber and a dispensing nozzle and having an orifice formed between the reservoir chamber and the dispensing nozzle, the dispensing nozzle being extendable through the nozzle slit, the arrangement being such that when a fluid of a predetermined viscosity is contained in the reservoir chamber and a compressive force in excess of a predetermined value applied to the reservoir chamber the fluid is expelled through the dispensing nozzle directly onto a wearer's hand.
The closest prior art is considered to be Booker (U.S. Pub. 2010/0237115).  Booker discloses a wrist-mounted liquid dispenser with a wrist band (1) made of elastic fabric sewn about a dispensing apparatus, said fabric including a nozzle slit (seen in Fig. 3) formed therethrough, the dispensing apparatus including a storage pouch (2) with a reservoir chamber and a dispensing nozzle (3) and having an orifice formed between the reservoir chamber and the dispensing nozzle, the dispensing nozzle being extendable through the nozzle slit (¶ [0045]: “pull the teat 3 outward”).
Booker does not disclose a compressive force in excess of a predetermined value applied to the reservoir chamber the fluid is expelled through the dispensing nozzle directly onto a wearer's hand.  As a matter of fact, Booker teaches away from using a compressive force to expel the contents through the nozzle.  (¶ [0035])
Claims 15-23 depend from claim 14.
Claim 24 requires a wrist-mounted liquid dispenser with a compressible dispensing tubular nozzle of a length sufficient to reach a palm of a wearer’s hand.  The closest relative art is considered to be Crawford (U.S. Pub. 2021/0353788); however, Crawford is disqualified as prior art due to being published after the effective date of the instant claims.  Claim 25 depends from claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754